Citation Nr: 0123571	
Decision Date: 09/27/01    Archive Date: 10/02/01	

DOCKET NO.  89-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher rating for duodenal ulcer, initially 
assigned a 10 percent evaluation, based on clear and 
unmistakable error in a July 22, 1946, rating decision.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
July 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA), Albuquerque, New Mexico, 
Regional Office (RO), which determined that a prior July 22, 
1946, rating decision was not clearly and unmistakably in 
error in assigning a noncompensable evaluation for a service-
connected duodenal ulcer.  

In March 1998 the Board upheld the RO determination.  The 
veteran appealed.  In July 1999 the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board 
decision and granted a joint motion for remand.  The appeal 
as to 18 other issues considered by the Board in March 1998 
was dismissed.  

In an April 2000 decision the Board found that the July 1946 
rating decision was clearly and unmistakably erroneous in 
failing to assign a 10 percent rating for the veteran's 
duodenal ulcer as his ulcer at that time demonstrated mild 
disability such as to warrant the compensable (10 percent) 
disability rating.  The veteran appealed.  In April 2001 the 
Court granted the Secretary's unopposed motion for remand 
based on the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (November 9, 2000), which redefined VA's duty to assist 
the veteran in the development of a claim.  The Court vacated 
the Board's decision to the extent it denied an increased 
rating in excess of 10 percent for the service-connected 
duodenal ulcer.




REMAND

As noted in the Secretary's unopposed motion for remand, 
there has been a significant change in the law during the 
pendency of the veteran's appeal.  On November 9, 2000, the 
President signed the VCAA into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. November 6, 2000 (per curiam order), which had held the 
VA cannot assist in the development of a claim that is not 
well grounded.  This change is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
VCAA; and see Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  Whether the duties to assist and to notify have 
been fulfilled under the new provisions added by the VCAA is 
a question to be addressed by the RO.  In addition, because 
the RO has not considered whether any additional notification 
or development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993), VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) (published at 
57 Fed. Reg. 49, 747 (1992)).  Therefore, a remand is 
required.

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103(A), and 5107 are fully complied with 
and satisfied.  If the benefit sought on 
appeal remains denied following full 
compliance with the VCAA, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

